Exhibit 10.1

BIOMED REALTY TRUST, INC.

BIOMED REALTY, L.P.

2004 INCENTIVE AWARD PLAN

PERFORMANCE UNIT AWARD GRANT NOTICE AND

PERFORMANCE UNIT AWARD AGREEMENT

BioMed Realty Trust, Inc., a Maryland corporation (the “Company”), pursuant to
its 2004 Incentive Award Plan (the “Plan”), hereby grants to the individual
listed below (“Participant”), an award of performance units (“Performance Units”
or “Units”) with respect to the number of shares (the “Shares”) of the Company’s
common stock (the “Stock”) set forth below. This award (this “Award”) is subject
to all of the terms and conditions as set forth herein and in the Performance
Unit Award Agreement attached hereto as Exhibit A (the “Performance Unit
Agreement”) and the Plan, each of which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Grant Notice and the Performance Unit Agreement.
The Units are Restricted Stock Units pursuant to the terms of the Plan.

 

Participant:   

 

Grant Date:   

 

Target Units:   

 

Maximum Units:   

 

 

Vesting Schedule:

  

 

Subject to the terms of the Performance Unit Agreement, the Units shall vest on
the date and in the percentages set forth on Exhibit B attached hereto.

By his signature below, Participant agrees to be bound by the terms and
conditions of the Plan, the Performance Unit Agreement and this Grant Notice.
Participant has reviewed the Plan, the Performance Unit Agreement and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of the
same. Participant has been provided with a copy or electronic access to a copy
of the prospectus for the Plan. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan, the Performance Unit Agreement or this
Grant Notice. In the event of any inconsistency between the Plan and the
Performance Unit Agreement, the terms of the Plan shall control.

 

BIOMED REALTY TRUST, INC.   PARTICIPANT

By:                                                          

  By:                                                              

Print Name:                                            

  Print Name:                                                

Title:                                                      

 



--------------------------------------------------------------------------------

EXHIBIT A

TO PERFORMANCE UNIT AWARD GRANT NOTICE

PERFORMANCE UNIT AWARD AGREEMENT

Pursuant to the Performance Unit Award Grant Notice (the “Grant Notice”) to
which this Performance Unit Award Agreement (this “Agreement”) is attached, the
Company has granted to Participant the right to receive the Units set forth in
the Grant Notice, subject to all of the terms and conditions set forth in this
Agreement, the Grant Notice and the Plan.

ARTICLE I

AWARD OF PERFORMANCE UNITS

1.1 Award of Performance Units.

(a) Award. In consideration of Participant’s continued employment with the
Company or any Subsidiary thereof and for other good and valuable consideration,
the Company hereby grants to Participant the right to receive the number of
Units set forth in the Grant Notice. Prior to actual issuance of any Shares, the
Award represents an unsecured obligation of the Company, payable only from the
general assets of the Company.

 

(b) Vesting. The Award shall vest in accordance with Exhibit B to the Grant
Notice.

1.2 Distribution of Units.

(a) Distribution Date. Subject to the terms and conditions of the Plan and this
Agreement, Shares shall be distributed to Participant (or in the event of
Participant’s death, to his estate) with respect to such Participant’s vested
Units, if any, as soon as practicable following the Determination Date (as
defined in Exhibit B to the Grant Notice), but in all events such distribution
shall occur within the time frames set forth in Exhibit B.

(b) Distribution Upon Change in Control. Notwithstanding Section 1.2(a), Shares
shall be distributed to Participant (or in the event of Participant’s death, to
his estate) with respect to such Participant’s vested Units upon a Change in
Control (after giving effect to any accelerated vesting of such Units pursuant
to Exhibit B to the Grant Notice as a result of such Change in Control) (so long
as such Change in Control also constitutes a change in the ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company, within the meaning of
Section 409A(a)(2)(A)(v) of the Code and Section 1.409A-3(i)(5) of the Treasury
Regulations) and any distribution of Shares upon a Change in Control shall occur
immediately prior to the Change in Control.

(c) FICA Tax Distribution. Participant understands and agrees that certain tax
withholding amounts may be due prior to an issuance of Shares under this
Section 1.2 if the Units fail to be subject to a substantial risk of forfeiture
for purposes of Section 83 of the Code prior to such date. If Shares are issued
on an accelerated basis to satisfy the Federal Insurance Contributions Act tax
imposed under Sections 3101, 3121(a) or 3121(v)(2) of the Code (the “FICA Tax”)
as provided in this Section 1.2(c) to the extent the Units fail to be subject to
a substantial risk of forfeiture for purposes of Section 83

 

A-1



--------------------------------------------------------------------------------

of the Code prior to an issuance of Shares under this Section 1.2, then
Participant may have income tax at source on wages imposed under Section 3401 of
the Code or the corresponding withholding provisions of applicable state, local
or foreign tax laws (together with the FICA Tax, the “FICA-Related Taxes”).
Participant’s FICA-Related Taxes shall be satisfied by the deduction of such
amount from other compensation payable to Participant. To the extent the other
compensation payable to Participant is determined by the Company to be
insufficient to satisfy Participant’s FICA-Related Taxes, Participant’s
acceptance of this Award constitutes Participant’s instruction and authorization
to the Company to satisfy the FICA-Related Taxes through the accelerated
issuance and withholding of Shares otherwise issuable pursuant to the Units
having a then-current Fair Market Value not exceeding the amount necessary to
satisfy the FICA-Related Taxes of the Company and its Subsidiaries based on the
minimum applicable statutory withholding rates. Participant’s FICA-Related Taxes
shall constitute a Tax Withholding Obligation for purposes of Section 1.3 below
and Section 1.3(b) shall apply to any Shares withheld by the Company pursuant to
this Section 1.2(c).

(d) Changes to Distribution Timing. Neither the time nor form of distribution of
Shares with respect to the Units may be changed, except as may be permitted by
the Administrator in accordance with the Plan and Section 409A of the Code and
the Treasury Regulations thereunder. No payment under this Agreement shall be
made at a time earlier than that provided for in this Agreement unless such
payment is (i) an acceleration of payment permitted to be made under Treasury
Regulation §1.409A-3(j)(4) or (ii) a payment that would otherwise not be subject
to additional taxes and interest under Section 409A.

(e) Generally. Shares issued under the Award shall be issued to Participant or
Participant’s beneficiaries, as the case may be, at the sole discretion of the
Administrator, in either (i) uncertificated form, with the Shares recorded in
the name of Participant in the books and records of the Company’s transfer agent
with appropriate notations regarding the restrictions on transfer imposed
pursuant to this Agreement; or (ii) certificate form. Unless otherwise
determined by the Administrator, all distributions in respect of the Units shall
be made by the Company in the form of whole Shares. In no event will fractional
shares be issued upon settlement of the Award. In lieu of any fractional Share,
the Company shall make a cash payment to Participant equal to the Fair Market
Value of such fractional Share on the date the Units are settled pursuant to
this Section 1.2.

1.3 Tax Withholding.

(a) The Company shall not be obligated to deliver any certificate representing
Shares issuable with respect to the Units to Participant or his or her legal
representative unless and until Participant or his or her legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state,
local and foreign taxes applicable with respect to the taxable income of
Participant resulting from the vesting of the Units, the distribution of the
Shares issuable with respect thereto or any other taxable event related to the
Units (the “Tax Withholding Obligation”).

(b) Unless Participant elects to satisfy the Tax Withholding Obligation by some
other means in accordance with clause (c) below, Participant’s acceptance of
this Award constitutes Participant’s instruction and authorization to the
Company to withhold a net number of vested Shares otherwise issuable with
respect to the Units having a then-current Fair Market Value not exceeding the
amount necessary to satisfy the Tax Withholding Obligation of the Company based
on the minimum applicable statutory withholding rates. In the event
Participant’s Tax Withholding Obligation will be satisfied under this
Section 1.3(b), then the Company may elect to instruct any brokerage firm
determined acceptable to the Company for such purpose to sell on Participant’s
behalf a whole number of shares from those Shares issuable to Participant upon
settlement of the Units as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy Participant’s Tax Withholding Obligation.

 

A-2



--------------------------------------------------------------------------------

Participant’s acceptance of this Award constitutes Participant’s instruction and
authorization to the Company and such brokerage firm to complete the
transactions described above, including the transactions described in the
previous sentence, as applicable. Any Shares to be sold at the Company’s
direction through a broker-assisted sale will be sold on the day the Tax
Withholding Obligation arises or as soon thereafter as practicable. The Shares
may be sold as part of a block trade with other participants of the Plan in
which all participants receive an average price. Participant will be responsible
for all broker’s fees and other costs of sale, and Participant agrees to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. To the extent the proceeds of such sale
exceed Participant’s Tax Withholding Obligation, the Company agrees to pay such
excess in cash to Participant as soon as practicable. Participant acknowledges
that the Company or its designee is under no obligation to arrange for such sale
at any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy Participant’s Tax Withholding Obligation.

(c) At any time not less than five business days before any Tax Withholding
Obligation arises, Participant may elect to satisfy the Tax Withholding
Obligation by delivering to the Company an amount that the Company determines is
sufficient to satisfy the Tax Withholding Obligation in one or more of the forms
specified below:

(i) by cash or check made payable to the Company;

(ii) by the deduction of such amount from other compensation payable to
Participant;

(iii) by tendering vested Shares owned by Participant having a then-current Fair
Market Value not exceeding the amount necessary to satisfy the Tax Withholding
Obligation of the Company and its Affiliates based on the minimum applicable
statutory withholding rates; or

(iv) in any combination of the foregoing.

(d) To the maximum extent permitted by applicable law, the Company further has
the authority to deduct or withhold by the deduction of such amount as is
necessary to satisfy any Tax Withholding Obligation from other compensation
payable to with respect to any taxable event arising from vesting of the Units,
the receipt of the Shares upon settlement of the Units.

1.4 Conditions to Issuance of Shares. The Company shall not be required to issue
or deliver any Shares upon settlement of the Units prior to fulfillment of all
of the conditions set forth in Section 11.4 of the Plan.

ARTICLE II

RESTRICTIONS

2.1 Award and Interests Not Transferable. This Award, including the Units
awarded hereunder, may not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution unless and
until the Shares issuable pursuant to the Award have been issued, and all
restrictions applicable to such Shares have lapsed. This Award and the rights
and privileges conferred hereby, including the Units awarded hereunder, shall
not be liable for the debts, contracts or engagements of Participant or his or
her successors in interest and shall not be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

 

A-3



--------------------------------------------------------------------------------

2.2 Rights as Shareholder. Neither Participant nor any person claiming under or
through Participant shall have any of the rights or privileges of a shareholder
of the Company in respect of any Shares issuable hereunder unless and until
certificates representing such Shares (which may be in uncertificated form) will
have been issued and recorded on the books and records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Participant shall have all the rights of a shareholder of the
Company, including with respect to the right to vote the Shares and the right to
receive any cash or share dividends or other distributions paid to or made with
respect to the Shares.

2.3 Other Restrictions. Participant hereby acknowledges and agrees that the
Award is subject to the provisions of Section 15.12 of the Plan.

ARTICLE III

OTHER PROVISIONS

3.1 No Right to Continued Employment or Awards.

(a) Nothing in the Plan, the Grant Notice, or this Agreement shall confer upon
Participant any right to continue in the employ or service of the Company or any
Subsidiary or shall interfere with or restrict in any way the rights of the
Company and any Subsidiary, which rights are hereby expressly reserved, to
discharge or terminate the services of Participant at any time for any reason
whatsoever, except to the extent expressly provided otherwise in a written
agreement between the Company or any Subsidiary and Participant.

(b) The grant of the Award is a one-time benefit and does not create any
contractual or other right to receive a grant of Awards or benefits in lieu of
Awards in the future. Future grants, if any, will be at the sole discretion of
the Company. In addition, the value of the Award is an extraordinary item of
compensation outside the scope of any employment contract. As such, the Award is
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments. The
future value of the underlying Stock is unknown and cannot be predicted with
certainty.

3.2 Adjustments. Participant acknowledges that the Award, including the vesting
of the Award and the number of Shares subject to the Award, is subject to
adjustment in the discretion of the Administrator upon the occurrence of certain
events as provided in this Agreement and Section 11.1 of the Plan.

3.3 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s corporate headquarters or to the then-current email
address for the Secretary of the Company, and any notice to be given to
Participant shall be addressed to Participant at the most recent physical or
email address for Participant listed in the Company’s personnel records. By a
notice given pursuant to this Section 3.3, either party may hereafter designate
a different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

 

A-4



--------------------------------------------------------------------------------

3.4 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.5 Governing Law; Severability. The laws of the State of Maryland shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. THE PARTIES EXPRESSLY WAIVE ANY RIGHT THEY HAVE
OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one
or more provisions of this Agreement shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

3.6 Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the United States Securities and
Exchange Commission, including, without limitation, Rule 16b-3 under the
Exchange Act. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Awards are granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan, the Grant Notice and this Agreement shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

3.7 Tax Representations. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.

3.8 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.

3.9 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Units, the Plan and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.10 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator;
provided that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall impair any
rights or obligations under this Agreement in any material way without the prior
written consent of Participant.

3.11 Paperless Administration. By accepting this Award, Participant hereby
agrees to receive documentation related to the Award by electronic delivery,
such as a system using an internet website or interactive voice response,
maintained by the Company or a third party designated by the Company.

 

A-5



--------------------------------------------------------------------------------

3.12 Entire Agreement. The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all oral,
implied or written promises, statements, understandings, undertakings and
agreements between the Company and Participant with respect to the subject
matter hereof, including without limitation, the provisions of any employment
agreement or offer letter regarding equity awards to be awarded to Participant
by the Company, or any other oral, implied or written promises, statements,
understandings, undertakings or agreements by the Company or any of its
representatives regarding equity awards to be awarded to Participant by the
Company.

3.13 Section 409A.

(a) Notwithstanding any other provision of the Plan, this Agreement or the Grant
Notice, the Plan, this Agreement and the Grant Notice shall be interpreted in
accordance with, and incorporate the terms and conditions required by,
Section 409A of the Code (together with any Treasury Regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Grant Date, “Section
409A”). The Administrator may, in its discretion, adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to comply with the requirements of Section 409A.

(b) For purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that Participant
may be eligible to receive under this Agreement shall be treated as a separate
and distinct payment.

(c) If Participant is a “specified employee” (as determined in accordance with
Section 409A(a)(2)(B)(i) of the Code and Treasury Regulation
Section 1.409A-1(i)) on the date of his or her “separation from service” (as
defined in Section 1.409A-1(h) of the Treasury Regulations), the delivery of any
Shares to Participant upon and as a result of such “separation from service”
shall be delayed to the extent necessary to avoid a prohibited distribution
under Section 409A(2)(B)(i) of the Code, and such Shares shall be distributed to
Participant on the earlier of (i) the expiration of the six-month period
measured from the date of Participant’s “separation from service,” (ii) the date
of Participant’s death, or (iii) such earlier date as is permitted under
Section 409A and the Treasury Regulations thereunder.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

TO PERFORMANCE UNIT AWARD GRANT NOTICE

PERFORMANCE UNIT AWARD AGREEMENT

VESTING SCHEDULE

Capitalized terms used in this Exhibit B and not defined in Section 4 below
shall have the meanings given them in the Agreement to which this Exhibit B is
attached.

1. Performance Vesting. The Units shall vest based on the Company’s TSR Rank for
the Performance Period. Provided Participant has remained continuously employed
with or providing services to the Company or its Subsidiaries from the Grant
Date until the Measurement Date, such number of Units shall vest on the
Determination Date as is determined by multiplying (a) the Maximum Units set
forth in the Grant Notice, multiplied by (b) the Performance Multiplier
determined below as of the Measurement Date (rounded to the nearest whole Unit).

 

Company TSR Rank

 

Performance Multiplier

At or above the 75th Percentile TSR

  100%

Between the 75th Percentile TSR and 50th Percentile TSR

  Determined by linear interpolation(1)

At the 50th Percentile TSR

  50%

Between the 25th Percentile TSR and 50th Percentile TSR

  Determined by linear interpolation(2)

At or below the 25th Percentile TSR

  0%

(1) The Performance Multiplier for the Company’s TSR Rank between the 75th
Percentile TSR and 50th Percentile TSR shall be determined by linear
interpolation between the 75th Percentile TSR (which is equal to a 100%
Performance Multiplier) and 50th Percentile TSR (which is equal to a 50%
Performance Multiplier).

(2) The Performance Multiplier for the Company’s TSR Rank between the 25th
Percentile TSR and 50th Percentile TSR shall be determined by linear
interpolation between the 25th Percentile TSR (which is equal to a 0%
Performance Multiplier) and 50th Percentile TSR (which is equal to a 50%
Performance Multiplier).

2. Effect of a Qualifying Termination. In the event Participant experiences a
Qualifying Termination prior to the Measurement Date, then the Units shall
continue to be eligible to vest on the Determination Date pursuant to Section 1
based on the Company’s TSR Rank for the Performance Period as described therein,
with the exception that the number of Units that shall vest pursuant to
Section 1, if any, shall be further multiplied by a fraction (not to exceed
one), (a) the numerator of which shall be equal to the number of whole months
(counting each month as ending on the first day of a calendar month) elapsed
from the Grant Date until the date of Participant’s Qualifying Termination, and
(b) the denominator of which shall be thirty-six (36)).

3. Forfeiture. Any portion of the Award and any Units which do not vest as a
result of the Company’s TSR Rank for the Performance Period being below the
threshold for vesting set forth above shall automatically and without further
action be cancelled and forfeited by Participant, and Participant shall have no
further right or interest in or with respect to such portion of the Award or
Units. In addition,

 

B-1



--------------------------------------------------------------------------------

in the event that Participant’s employment is terminated by the Company or any
of its Subsidiaries for Cause or Participant voluntarily resigns from or
otherwise terminates his employment with the Company or any of its Subsidiaries
without Good Reason and other than as a result of his Disability or death prior
to the Measurement Date, then the Award and the Units shall automatically and
without further action be cancelled and forfeited by Participant, and
Participant shall have no further right or interest in or with respect to such
portion of the Award or Units.

4. Definitions. For purposes of this Exhibit B, the following terms shall have
the meanings given below:

4.1 “25th Percentile TSR” means the 25th percentile of the TSRs of the component
companies in the Peer Group.

4.2 “50th Percentile TSR” means the 50th percentile of the TSRs of the component
companies in the Peer Group.

4.3 “75th Percentile TSR” means the 75th percentile of the TSRs of the component
companies in the Peer Group.

4.4 “Average Market Value” means the average of the closing price per share of
Stock (or per share of common stock of a Peer Group company, as applicable) for
the applicable twenty (20) trading days beginning or ending on a specified date
for which such closing price is reported by the NYSE or such other authoritative
source as the Administrator may determine.

4.5 “Beginning Average Market Value” means the Average Market Value based on the
last twenty (20) trading days ending prior to the beginning of the Performance
Period.

4.6 “Cause” shall have the meaning given to such term in that certain Change in
Control and Severance Agreement dated as of January 25, 2012, among the Company,
BioMed Realty, L.P. and Participant, as in effect on the Grant Date.

4.7 “Determination Date” means the date on which the Administrator certifies in
writing the Company’s TSR for the Performance Period. In the event the
Measurement Date is December 31, 20        , the Determination Date will shall
be no earlier than January 1, 20         and no later than January 7,
20        . In the event the Measurement Date is the date of a Change in
Control, the Determination Date shall be no earlier than the day immediately
following the date of such Change in Control and no later than one week from the
date of such Change in Control.

4.8 “Disability” shall mean the absence of Participant from Participant’s duties
with the Company on a full-time basis for ninety (90) consecutive days or on a
total of one hundred eighty (180) days in any twelve (12) month period, in
either case as a result of incapacity due to mental or physical illness which is
determined to be total and permanent by a physician selected by the Company and
reasonably acceptable to Participant or Participant’s legal representative.

4.9 “Ending Average Market Value” means the Average Market Value based on the
last twenty (20) trading days of the Performance Period.

 

B-2



--------------------------------------------------------------------------------

4.10 “Good Reason” shall have the meaning given to such term in that certain
Change in Control and Severance Agreement dated as of January 25, 2012, among
the Company, BioMed Realty, L.P. and Participant, as in effect on the Grant
Date.

4.11 “Market Share Price” means the closing price per share of Stock (or per
share of common stock of a Peer Group company, as applicable) for the specified
day (or the last preceding day thereto for which reported) as reported by the
NYSE or such other authoritative source as the Administrator may determine.

4.12 “Measurement Date” means the first to occur of (a) December 31, 20__, or
(b) the date on which a Change in Control occurs.

4.13 “Peer Group” means the companies listed on Attachment 1 hereto, provided
that any listed company that experiences an acquisition, divestiture or other
unexpected fundamental change in its business that is material taken as a whole
such that it is no longer reasonably comparable to the Company shall be
eliminated by the Administrator.

4.14 “Performance Period” means the period beginning on January 1,
20            and ending on the Measurement Date.

4.15 “TSR” means the return a holder of Stock of the Company (or common stock of
a Peer Group company, as applicable) earns over the Performance Period,
expressed as a percentage, and including changes in Average Market Value of, and
dividends or other distributions with respect to, the Stock of the Company (or
common stock of a Peer Group company, as applicable). TSR shall be determined as
the quotient determined by dividing (a) the sum of (i) the Ending Average Market
Value reduced by the Beginning Average Market Value and (ii) dividends or other
distributions with respect to a share of the Stock of the Company (or common
stock of a Peer Group company, as applicable) paid during the Performance Period
(with such dividends and other distributions deemed reinvested in shares of
Stock of the Company (or shares of common stock of a Peer Group company, as
applicable) based on the Market Share Price on the ex-dividend date where not
paid in shares of Stock of the Company (or shares of common stock of a Peer
Group company, as applicable)) , by (b) the Beginning Average Market Value. TSR,
including the value of reinvested dividends and other distributions, shall be
determined on the basis of the methodology utilized by SNL Financial LC as of
the date hereof.

4.16 “TSR Rank” means the Company’s TSR rank compared to the Company’s Peer
Group for the Performance Period, as determined pursuant to Section 1.

4.17 “Qualifying Termination” means a termination of Participant’s employment
with the Company or any of its Subsidiaries as a result of (a) Participant’s
termination by the Company or any of its Subsidiaries without Cause,
(b) Participant’s voluntary resignation for Good Reason, (c) Participant’s
Disability, or (d) Participant’s death, in each case prior to the Measurement
Date.

 

B-3



--------------------------------------------------------------------------------

ATTACHMENT 1 TO EXHIBIT B

TO PERFORMANCE UNIT AWARD GRANT NOTICE

PERFORMANCE UNIT AWARD AGREEMENT

PEER GROUP

 

 